Underwriter from Name of Other Aggregate principal Aggregate principal Purchase Date offering Offering price Commission, Cusip whom purchased affiliated underwriter syndicate members amount of purchase amount of offering price commenced at close spread or profit 749121CB3 Deutsche Bank SunTrust Robinson Humphrey Barclays $ $ $ 1/7/2010 $ % Bank of America Citigroup Goldman JPMorgan Morgan Stanley Wells Fargo Credit Suisse UBS US Bancorp 747262AC7 JPMorgan SunTrust Robinson Humphrey Barclays $ $ $ 3/17/2010 $ % Bank of America Citigroup Credit Agricole JPMorgan Morgan Stanley RBS Scotia Wells Fargo BNP Daiwa Mizuho UBS 747262AE3 JPMorgan SunTrust Robinson Humphrey Barclays $ $ $ 3/17/2010 $ % Bank of America Citigroup Credit Agricole JPMorgan Morgan Stanley RBS Scotia Wells Fargo BNP Daiwa Mizuho UBS 513075AW1 JPMorgan SunTrust Robinson Humphrey JPMorgan $ $ $ 4/8/2010 $ % RBS Wells Fargo 12686CBA6 JPMorgan SunTrust Robinson Humphrey Barclays $ $ $ 4/12/2010 $ % Bank of America Citigroup Credit Suisse Goldman JPMorgan RBS UBS 12686CAZ2 JPMorgan SunTrust Robinson Humphrey Barclays $ $ $ 4/12/2010 $ % Bank of America Citigroup Credit Suisse Goldman JPMorgan RBS UBS 882491AP8 Bank of America SunTrust Robinson Humphrey Bank of America $ $ $ 7/8/2010 $ % Goldman UBS Wells Fargo Capital One Comerica US Bancorp STRH 1620MAA4 Bank of America SunTrust Robinson Humphrey Bank of America $ $ $ 7/8/2010 $ % Goldman JPMorgan Wells Fargo BNP RBS UBS Credit Agricole ING Mitsubishi Mizuho PNC Scotia TD Securities STRH 97381WAK0 Morgan Stanley SunTrust Robinson Humphrey DB $ $ $ 7/12/2010 $ % Goldman Morgan Stanley Barclays Citigroup BNP Mitsubishi STRH 165167CF2 Credit Suisse SunTrust Robinson Humphrey Barclays $ $ $ 8/9/2010 $ % Bank of America Credit Suisse Morgan Stanley Wells Fargo BNP Citigroup Credit Agricole DB Goldman RBS UBS BBVA BMO Bosc Capital One Comerica Macquarie Mitsubishi Natixis PNC RBC Scotia TD US Bancorp 165167CE5 Credit Suisse SunTrust Robinson Humphrey Barclays $ $ $ 8/9/2010 $ % Bank of America Credit Suisse Morgan Stanley Wells Fargo BNP Citigroup Credit Agricole DB Goldman UBS BBVA BMO Bosc Capital One Comerica Macquarie Mitsubishi Natixis Scotia TD US Bancorp 74733VAA8 Deutsche Bank SunTrust Robinson Humphrey Bank of America $ $ $ 8/11/2010 $ % BMP Deutsche Bank JPMorgan Wells Fargo BBVA Goldman Mitsubishi RBS SG Americas TD US Bancorp 055381AR8 Credit Suisse SunTrust Robinson Humphrey Credit Suisse $ $ $ 9/13/2010 $ % JPMorgan UBS RBS Wells Fargo 29273VAC4 Credit Suisse SunTrust Robinson Humphrey Bank of America $ $ $ 9/15/2010 $ % Citigroup Credit Suisse Morgan Stanley UBS Wells Fargo DB 302941AH2 Bank of America SunTrust Robinson Humphrey Bank of America $ $ $ 9/16/2010 $ % Goldman JPMorgan DB Comerica HSBC KKR PNC RBS Santander Wells Fargo 74347AAA2 Morgan Stanley SunTrust Robinson Humphrey Bank of America $ $ $ 9/16/2010 $ % Jefferies Morgan Stanley 628782AG9 Bank of America SunTrust Robinson Humphrey Bank of America $ $ $ 9/22/2010 $ % Barclays Credit Suisse Mizuho Rabo 23918KAM0 Bank of America SunTrust Robinson Humphrey Bank of America $ $ $ 10/5/2010 $ % Barclays Credit Suisse Goldman JPMorgan Wells Fargo Credit Agricole Mitsubishi RBC Scotia 23918KAL2 Bank of America SunTrust Robinson Humphrey Bank of America $ $ $ 10/5/2010 $ % Barclays Credit Suisse Goldman JPMorgan Wells Fargo Credit Agricole Mitsubishi RBC Scotia 563571AH1 Deutsche Bank SunTrust Robinson Humphrey Bank of America $ $ $ 10/13/2010 $ % Deutsche Bank JPMorgan BNP Credit Agricole Credit Suisse Mizuho Morgan Stanley Natixis Rabo Scotia SG Americas Wells Fargo 570506AM7 Wells Fargo SunTrust Robinson Humphrey Bank of America $ $ $ 10/19/2010 $ % Barclays Morgan Stanley RBC Wells Fargo BBVA BNP JPMorgan US Bancorp Capital One Comerica Daiwa Natixis 410345AH5 Bank of America SunTrust Robinson Humphrey Barclays $ $ $ 11/4/2010 $ % Goldman HSBC JPMorgan Merrill Lynch BB&T Fifth Third PNC Scotia 40412CAA9 Citigroup SunTrust Robinson Humphrey Bank of America $ $ $ 11/10/2010 $ % Barclays Citigroup Credit Suisse Deutsche Bank Goldman JPMorgan Morgan Stanley Wells Fargo Credit Agricole Fifth Third Mizuho Morgan Keegan RBC RBS SMBC 30225XAB9 Bank of America SunTrust Robinson Humphrey Bank of America $ $ $ 11/18/2010 $ % BNP Credit Suisse JPMorgan Wells Fargo Barclays BBVA Credit Agricole Mitsubishi Morgan Keegan Raymond James RBS Scotia SMBC 665828AA7 Goldman SunTrust Robinson Humphrey Goldman $ $ $ 11/22/2010 $ % Macquarie RBC 20605PAB7 JPMorgan SunTrust Robinson Humphrey Bank of America $ $ $ 12/9/2010 $ % Credit Agricole JPMorgan Wells Fargo BBVA BNP Capital One Deutsche Bank ING Mitsubishi US Bancorp
